By the Court,

Savage, Ch. J.
The judgment must- be arrested, unless leave be given to amend. The error is fatal, but it is merely clerical, and the plaintiff should be permitted to amend, on payment of costs. Leave to amend may with as much propriety be given on the argument of a motion in arrest as on the argument of a demurrer. The plaintiff, therefore, is permitted to amend, on payment of all the costs of the defendant, and after such amendment, is entitled to judgment on his verdict. See 5 Wendell, 112.